SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

480
CA 13-01415
PRESENT: SMITH, J.P., PERADOTTO, CARNI, SCONIERS, AND VALENTINO, JJ.


IN RE: EIGHTH JUDICIAL DISTRICT ASBESTOS
LITIGATION.
-----------------------------------------
LARRY P. LANG AND BARBARA LANG,
PLAINTIFFS-RESPONDENTS,

                     V                                           ORDER

CRANE CO., ROPER PUMP COMPANY,
DEFENDANTS-APPELLANTS,
ET AL., DEFENDANTS.


K&L GATES LLP, NEW YORK CITY (ANGELA DIGIGLIO OF COUNSEL), FOR
DEFENDANT-APPELLANT CRANE CO.

MALABY & BRADLEY, LLC, NEW YORK CITY (DAVID P. SCHAFFER OF COUNSEL),
FOR DEFENDANT-APPELLANT ROPER PUMP COMPANY.

WEITZ & LUXENBERG, PC, NEW YORK CITY (PIERRE RATZKI OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeals from an order of the Supreme Court, Erie County (John P.
Lane, J.H.O.), entered September 28, 2012. The order, among other
things, denied the motions of defendants Roper Pump Company and Crane
Co. to dismiss plaintiffs’ complaint against them.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   May 2, 2014                          Frances E. Cafarell
                                                Clerk of the Court